              Case 1:20-cv-09012-PKC Document 17
                                              15 Filed 02/02/21
                                                       02/01/21 Page 1 of 1

                                                                                                                                               Mayer Brown LLP
                                                                                                                                        350 South Grand Avenue
                                                                                                                                                       25th Floor
Application GRANTED. The conference is adjourned from February 17 to                                                                Los Angeles, CA 90071-1503
                                                                                                                                        United States of America
April 14, 2021 at 2:30 p.m. in Courtroom 11D. The Conference will serve as both
a pre-motion conference (if one is needed) and an initial conference.                                                                            T: +1 213 229 9500
SO ORDERED.                                                                                                                                      F: +1 213 625 0248
February 1, 2021                                                                                                                                     mayerbrown.com


BY ECF                                                                                                                                               Dale J. Giali
                                                                                                                                                              Partner
                                                                            2/2/2021                                                              T: +1 213 229 9509
Honorable P. Kevin Castel, U.S.D.J.                                                                                                         dgiali@mayerbrown.com
U.S. District Court for the Southern District of New York
500 Pearl Street
New York, NY

         Re: Kamara v. Pepperidge Farm, Inc., Case No. 1:20-cv-09012-PKC

Judge Castel:

We write on behalf of defendant Pepperidge Farm, Incorporated (“Pepperidge Farm”). In
accordance with your Honor’s Individual Practices, Pepperidge Farm requests an adjournment of
the initial conference, which is currently set for February 19, 2021, and an adjournment of the
deadline for submission of the civil case management plan and scheduling order, which is
currently due on February 17, 2021.

Pepperidge Farm’s response to plaintiff’s complaint is due on March 22, 2021 – over a month
after the date on which the initial conference is scheduled. On or before its deadline to answer or
otherwise respond to the complaint, Pepperidge Farm anticipates that it will request a pre-
motion-to-dismiss conference with the Court. It is possible, if not likely, that plaintiff will
respond to Pepperidge Farm’s request by amending the complaint. Accordingly, in the interest of
judicial economy and preserving the Court’s limited resources, Pepperidge Farm believes that
the initial conference should occur after the conclusion of the pre-motion conference, once the
parties have additional clarity as to the pleadings in this case.1 Thus, Pepperidge Farm
respectfully requests that the initial conference be adjourned until April 16, 2021, with
submission of the civil case management plan and scheduling order by April 9, 2021.

On December 29, 2020, plaintiff requested to adjourn the original initial conference in this case.
On December 30, 2020, the Court granted the request, and adjourned the conference from
January 7, 2021 to February 19, 2021. Plaintiff consents to this request.

        Sincerely,
/s/ Dale J. Giali, admitted pro hac vice


1
  This request is based, in part, on the Court’s Individual Practices, which imply that the initial
conference should be held after a defendant’s response to the complaint is due (see, e.g., Individual
Rule 1(B) (stating that a request for an adjournment of time to answer a complaint “should include
a request to adjourn the initial conference to a date at least 14 days after the answer would be
due.”)).

              Mayer Brown is a global services provider comprising an association of legal practices that are separate entities including
               Mayer Brown LLP (Illinois, USA), Mayer Brown International LLP (England), Mayer Brown (a Hong Kong partnership)
                                             and Tauil & Chequer Advogados (a Brazilian partnership).
739749141.1
